     Case: 1:19-cv-00201-DMB-DAS Doc #: 32 Filed: 08/03/20 1 of 1 PageID #: 556




                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION


MARCUS FOSTER
REBECCA FOSTER                                                                       PLAINTIFF

V.                                             CIVIL ACTION NO. 1:19-CV-201-DMB-DAS

RELIANCE FIRST CAPITAL, LLC, et al.                                             DEFENDANT(S)


                                             ORDER

       The plaintiffs’ motion for discovery and Brady request are denied. Brady requests are

not appropriate in a civil action, but are solely a criminal discovery procedures. The request for

other discovery is premature. Discovery will proceed when as set forth by the court’s initial

order setting the Case Management order. Because all parties have not yet been served and/or

entered an appearance in this action, it is premature to enter such an order.

       SO ORDERED this the 3rd day of August, 2020.




                                              /s/ David A. Sanders
                                              U.S. MAGISTRATE JUDGE
